ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN ATTORNEY GENERAL'S OPINION CONCERNING WHETHER THE COMMITTEE SUBSTITUTE FOR HOUSE BILL 1339 IS CONSIDERED A REVENUE RAISING BILL.
AS YOU MAY OR MAY NOT KNOW, ATTORNEY GENERAL LOVING, LIKE ATTORNEY GENERALS BEFORE, HAS ADOPTED A POLICY OF NOT ISSUING OPINIONS REGARDING LEGISLATION CURRENTLY PENDING IN EITHER HOUSE OF THE LEGISLATURE. BECAUSE YOUR REQUEST CONCERNS A MATTER PRESENTLY BEING CONSIDERED BY THE OKLAHOMA LEGISLATURE, WE CANNOT, UNDER THIS POLICY, RESPOND TO YOUR OPINION REQUEST AT THIS TIME.
SHOULD THE PENDING LEGISLATION BECOME LAW, PLEASE FEEL FREE TO RESUBMIT YOUR OPINION REQUEST IF THERE IS STILL A NEED TO DO SO.
(VICTOR N. BIRD)